Citation Nr: 1139594	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen service connection for a cervical spine disorder (claimed as degenerative disc disease of the cervical spine, status post neck surgery).

2.  Whether new and material evidence has been received in order to reopen service connection for a lumbar spine disorder, to include as secondary to claimed cervical spine disorder (claimed as degenerative disc disease of the lumbar spine).

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen claims of service connection for lumbar and cervical spine disorders.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

The Veteran initially completed an appeal with respect to a claim of service connection for a skin disorder, claimed as neurodermatitis, which was also denied in the August 2004 rating decision.  However, in correspondence received in February 2008, the Veteran indicated that he wished to withdraw that issue from appeal.  Consequently, the Veteran indicated that he wanted to "put the skin condition claim back on the table" in an October 2009 correspondence.  

The Board notes that a withdrawal is effective at the time of submission, and that appeal of that issue can only be reinitiated if another notice of disagreement and substantive appeal is submitted within the applicable time periods.  In this case, no notice of disagreement was reinitiated with respect to the August 2004 decision.  Moreover, to the extent that the October 2009 correspondence was intended to be a notice of disagreement, it was received well outside the applicable time period for submission of a notice of disagreement.  38 C.F.R. § 20.302.  Therefore, the Board finds that the Veteran withdrew his claim of service connection for a skin condition in February 2008 and that he did not reinitiate the appellate process in a timely fashion with respect to that claim finally decided in August 2004.  See 38 C.F.R. § 20.204 (2011).  

Instead, the RO properly construed the October 2009 correspondence as a claim to reopen service connection for a skin disorder; that claim was denied in an April 2010 rating decision.  The Veteran submitted a timely notice of disagreement with the April 2010 denial and the RO issued a statement of the case as to that issue in August 2010.  No substantive appeal was completed within the applicable time period.  Therefore the Board finds that it does not have jurisdiction over that claim and it will not be further addressed at this time.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Likewise, the Veteran perfected an appeal as to the issues of entitlement to service connection for PTSD and tinnitus.  During the pendency of the appeal, in October 2010, service connection for those two disorders was awarded.  As such, those service connection claims have been substantiated and are not in appellate status.

The issues of service connection for cervical and lumbar spine disorders are considered reopened; those claims, as well as the increased evaluation for PTSD claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1997 rating decision, which denied a request to reopen a claim of service connection for a spinal problem, is final.

2.  The evidence received since the last final decision in September 1997 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a cervical spine disorder, and raises a reasonable possibility of substantiating the claim.

3.  The evidence received since the last final decision in July 1998 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for a cervical spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claims of service connection for cervical and lumbar spine disorders, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).  It is also noted that additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran initially filed a claim for a back condition (claimed as a herniated disc) in April 1980; that claim was denied in an August 1980 rating decision.  The Veteran sought to reopen that claim in July 1997, claiming a spinal problem at that time.  In a September 1997 rating decision, service connection was denied for a spinal problem, including both cervical and lumbar spine conditions.  Notice of that denial was issued later that same month.  A notice of disagreement was not filed within one year of that September 1997 notification letter.  As such, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claims, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The September 1997 rating decision denied service connection for cervical and lumbar spine disorders because the evidence did not corroborate any injury in service to which current cervical and lumbar spine disorders could be attributed.  Instead, the evidence demonstrated a post-service 1984 injury that necessitated cervical spine surgery.  Thus, the evidence received since September 1997 should relate to an in-service injury or event to which current lumbar and cervical spine disorders can be attributed.  

Prior to the September 1997 rating decision, a VA examination was performed in August 1997.   At that time it was noted that the Veteran had been carrying a plywood board in 1984 that twisted in the wind and twisted his back.  He did not seek immediate medical attention but later sought treatment with a chiropractor who informed him that his neck had been fused and that there was a possibility that a jeep accident in military service in 1969/1970 had caused his injury.  The examiner noted that the Veteran's in-service jeep injury "came out quite startlingly" and noted that prior to this mention during examination no prior report of a jeep accident in service had been stated.  The examiner additionally noted the Veteran's report of treatment for a cut on his arm following the jeep accident that required stitches, but no scarring or stitch marks could be found on the Veteran's arm.  The diagnosis was fusion of the C5-6 and C6-7 spinal segments with associated degenerative disc disease of the neck due either to an old injury or recent surgery about a year prior to examination, and minimal degenerative disc disease of the lumbar spine.

The Veteran filed to reopen claims of service connection for cervical and lumbar spine disorders in November 2003.  In several written statements, as well as lay testimony before the undersigned in the May 2011 hearing, he indicated that he was involved in a jeep accident during military service in the Republic of Vietnam.  The front tire of the jeep blew up and the Veteran, as a passenger, jumped from the vehicle, which landed on the driver.  The Veteran helped lift the jeep off the driver and then ran to a nearby camp for help.  He was informed by the time he arrived that the military police were already aware of the incident; they sent the Veteran back to his unit, at which time the unit commander had him fill out an accident report and seek medical treatment for a cut on his arm.  

While the Board finds that the record at the time of the last final denial contained mention of a jeep accident in service, the Veteran has since provided significantly more detail and back-story regarding this incident.  The Board finds that this testimony constitutes new and material evidence, as it relates directly to whether the Veteran had an in-service injury to his cervical or lumbar spine.  Indeed, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial in 1997.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's cervical and lumbar spine claims.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a cervical spine disorder is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened, and to that extent only is the appeal granted.


REMAND

As noted previously, an October 2010 rating decision granted service connection for PTSD with major depressive disorder, and assigned a 30 percent evaluation.  The Veteran, in his May 2011 hearing testimony, expressed the belief that his symptomatology warranted a higher evaluation.  The Board construes these statements as a notice of disagreement with the initially assigned evaluation for his psychiatric disability.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Since the Veteran properly submitted a notice of disagreement within a year of the initial assignment of his disability evaluation for his PTSD, he has initiated the appeals process with regard to that claim.  See 38 C.F.R. § 20.200.  Accordingly, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary for this purpose.

Regarding the reopened spine claims, the Veteran has stated that he was treated by Drs. Dunton and Birbiglia for these disorders.  Several private records have been obtained from Cape Cod Hospital, Yarmouthport Chiropractics, and Bass River Chiropractics and associated with the claims file.  Treatment with Dr. Birbiglia is associated with such records.  However, an April 1991 treatment record indicated that the Veteran had seen Dr. Dunton from 1983 to 1990, and it does not appear that such records are associated with the claims file.  Thus, on remand, attempts should be made to obtain those records.  See 38 U.S.C.A. § 5103(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

The Veteran also indicated in an August 2006 correspondence that he filed an accident report with his unit commander regarding his in-service jeep accident, which he has described elsewhere in the record as occurring in June or July 1970, or alternatively June or July 1969.  It does not appear that any attempt to obtain the unit records, or to corroborate any such filing of an accident report, has been done and such should be accomplished on remand.  Id.

If and only if corroboration of the Veteran's claimed in-service jeep accident is obtained, then the Veteran should be afforded a VA examination regarding his cervical and lumbar spine disorders.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his increased evaluation claim for PTSD with major depressive disorder (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received. 

2.  Obtain any relevant VA treatment records from the Providence, Rhode Island, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2010 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his spinal conditions since discharge from service, including with Dr. Dunton and Dr. Birbiglia.  He should give relevant identifying information and submit the necessary release forms for those doctors, as well as any other private physician that may have treated him for his spinal conditions since discharge from service.

After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Attempt to obtain the Veteran's unit records through official sources and verify whether he was involved in a jeep accident in 1969 or 1970 while in the Republic of Vietnam.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

5.  If and only if evidence of record corroborates the Veteran's asserted jeep accident or some other in-service injury, schedule the Veteran for VA orthopedic examination to determine whether his claimed lumbar and cervical spine disorders are related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any lumbar and cervical spine disorders found, including any arthritic condition thereof.  The examiner is then asked to opine if any diagnosed lumbar and cervical spine disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) are due to or caused by military service, to include injuring his back in a jeep accident in the Republic of Vietnam.  

The examiner should also specifically address the significant post-service treatment records, including the 
evidence indicating a post-service twisting injury in 1983 or 1984 involving a plywood board.  The VA examiner should additionally address the Veteran's report to a private physician in November 2007, that he sustained a twisting injury in 1982.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for cervical and lumbar spine disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

   


______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


